Name: Commission Regulation (EEC) No 1590/91 of 12 June 1991 re-establishing the levying of customs duties on products of categories 4, 21 and 37 (order Nos 40.0040, 40.0210 and 40.0370), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 148/6 Official Journal of the European Communities 13 . 6 . 91 COMMISSION REGULATION (EEC) No 1590/91 of 12 June 1991 re-establishing the levying of customs duties on products of categories 4, 21 and 37 (order Nos 40.0040, 40.0210 and 40.0370), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Indonesia, the relevant ceilings amount to 1 883 000, 562 000 and 386 tonnes respectively ; Having regard to the Treaty establishing the European Economic Community, Whereas on 12 January 1991 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 16 June 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re/established in respect of the following products, imported into the Community and originating in Indonesia : Whereas, in respect of products of categories 4, 21 and 37 (order Nos 40.0040, 40.0210 and 40.0370), originating in Order No Category (unit) CN code Description 40.0040 4 (1 000 pieces) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6109 10 00 6109 90 10 6109 90 30 6110 20 10 611030 10 (') OJ No L 370, 31 . 12. 1990, p. 39 . 13. 6. 91 Official Journal of the European Communities No L 148/7 Order No CN codeCategory(unit) Description 40.0210 21 (1 000 pieces) Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 40.0370 37 (tonnes) Woven fabrics of artificial staple fibres5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission